DETAILED ACTION
	Response to Amendment
Claims 1 - 20 are presented for examination. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lain (US Pub. 20170206449 A1).
	For claim 1, Lain discloses a method for detecting a copy of a machine learning model (abstract "verify whether a suspicious service operates an unauthorized copy of the neural network"), the method comprising: 	
	providing a first machine learning model ([0012] "neural network 110"; fig.1), 
	wherein the first machine learning model includes a plurality of layers ([0013] "neural network 110 may have several other nodes and/or layers"); 
	dividing the first machine learning model into a first plurality of portions ([0014] "input nodes 112, processing nodes 114, output nodes 116"); 
	inputting a plurality of inputs into the first machine learning model ([0019] "a predefined query set"), 
	a selected portion of the first plurality of portions providing a first plurality of outputs in response ([0019] "neural network 110 to respond to a predefined query set with an identification signal", the selected portion corresponds to the output nodes 116 ion this case); 
	inputting the plurality of inputs into a second machine learning model ([0018] "a copy of neural network 110 may be run as a competitor's service 190 inside of the competitor's network 199"); 
	comparing the first plurality of outputs of the selected portion of the first machine learning model to a second plurality of outputs from a corresponding selected portion of the second machine learning model ([0022] "the unauthorized copy of neural network 110 may be detectible by providing competitor's service 190 the predefined query set, and extracting the identification signal from responses the competitor's service provides to the predefined query set"); and 
	determining if the first plurality of outputs and the second plurality of outputs match ([0022] "the unauthorized copy of neural network 110 may be detectible by providing competitor's service 190 the predefined query set, and extracting the identification signal from responses the competitor's service provides to the predefined query set").


	
	For claim 16, Lain discloses a method for detecting copying of a machine learning model (abstract "verify whether a suspicious service operates an unauthorized copy of the neural network"), the method comprising: 
	providing a first machine learning model ([0012] "neural network 110"; fig.1), 
	wherein the first machine learning model includes a plurality of layers , each layer of the plurality of layers includes one or more nodes ([0013] "neural network 110 may have several other nodes and/or layers"); 
	dividing the first machine learning model into a first portion and a second portion ([0014] "input nodes 112, processing nodes 114, output nodes 116"); 	
	inputting a plurality of inputs into the first machine learning model ([0019] "a predefined query set"), and 
	in response, a selected one of the first or second portions providing a first plurality of intermediate outputs ([0019] "neural network 110 to respond to a predefined query set with an identification signal", the selected portion corresponds to the output nodes 116 ion this case); 
	inputting the plurality of inputs into a second machine learning model ([0018] "a copy of neural network 110 may be run as a competitor's service 190 inside of the competitor's network 199"); 
	comparing the first plurality of intermediate outputs of the selected one of the first or second portions of the first machine learning model to a second plurality of intermediate outputs from a corresponding selected portion of the second machine learning model ([0022] "the unauthorized copy of neural network 110 may be detectible by providing competitor's service 190 the predefined query set, and extracting the identification signal from responses the competitor's service provides to the predefined query set"); and 
	determining if the first plurality of intermediate outputs and the corresponding plurality of intermediate outputs match ([0022] "the unauthorized copy of neural network 110 may be detectible by providing competitor's service 190 the predefined query set, and extracting the identification signal from responses the competitor's service provides to the predefined query set").

	For claim 2, Lain discloses the plurality of inputs is characterized as being a plurality of images, music, text, or a video [0012].

	For claim 4, Lain discloses the first and second machine learning models are neural networks [0014, 0023].

	For claim 5, Lain discloses the selected portions of the first and second plurality of portions each comprises one or more layers of the plurality of layers [0030].

	For claim 6, Lain discloses the selected portions of the first and second plurality of portions each comprise one or more nodes of one or more layers of the plurality of layers [0022].
	
	For claim 9, Lain discloses the first machine learning model is a classification type of machine learning model (identification of various input data) [0012-13].

	For claim 19, Lain discloses the selected portion of the first and second plurality of portions each comprises one or more nodes of one or more layers of the plurality of layers [0022].

	For claim 20, Lain discloses the first machine learning model is a classification type of machine learning model (identification of various input data) [0012-13].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lain (US Pub. 20170206449 A1) in view of Fujiwara et al. (JP 5889727 B2), .	The English translation of JP 5889727 B2 is currently being cited by the current Office Action.
	For claim 3, Lain discloses all limitations this claim depends on.
	But Lain doesn’t explicitly teach the following limitation taught by FUJIWARA,
	FUJIWARA discloses generating a first seal using the plurality of inputs and the first plurality of outputs (Page 5, para 3, Page 15, para. 2-3); 
	generating a second seal using the second plurality of inputs and the second plurality of outputs (Page 4, para. 1-2, page 10, para. 7-9; using first seal and second seal); and 
determining if the first seal and the second seal are the same (Page 14, Last two paragraphs).
Since, all are analogous arts addressing information detection and sorting use in a Machine Learning neural network; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of the cited prior arts to ensure various machine learning models can accurately detect defects and redundancy within the ML neural networks, thus, improving system efficiency.

	For claim 10, Lain discloses a method for detecting copying of a machine learning model (abstract "verify whether a suspicious service operates an unauthorized copy of the neural network"), the method comprising: 
	providing a first machine learning model ([0012] "neural network 110"; fig.1), 
	wherein the first machine learning model includes a plurality of layers, each layer of the plurality of layers includes one or more nodes ([0013] "neural network 110 may have several other nodes and/or layers"); 
	dividing the first machine learning model into a first plurality of portions ([0014] "input nodes 112, processing nodes 114, output nodes 116"); 
	inputting a plurality of inputs into the first machine learning model ([0019] "a predefined query set"), 
	a selected portion of the plurality of portions providing a first plurality of outputs in response ([0019] "neural network 110 to respond to a predefined query set with an identification signal", the selected portion corresponds to the output nodes 116 ion this case); and 
	But Lain doesn’t explicitly teach 
	generating a first seal using a one-way function, the plurality of inputs, and the first plurality of outputs, 
	wherein the first seal is for being compared with a corresponding second seal of a second machine learning model to determine if the second machine learning model is a copy of the first machine learning model.
	However, PA727 discloses generating a first seal using a one-way function, the plurality of inputs, and the first plurality of outputs (Fig. 3 shows oneway function, Page 5, para 3, Page 15, para. 2-3), 
	wherein the first seal is for being compared with a corresponding second seal of a second machine learning model to determine if the second machine learning model is a copy of the first machine learning model (Page 4, para. 1-2, page 10, para. 7-9; using first seal and second seal to determine whether there’s a defect/redundancy).
Since, all are analogous arts addressing information detection and sorting use in a Machine Learning neural network; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of the cited prior arts to ensure various machine learning models can accurately detect defects and redundancy within the ML neural networks, thus, improving system efficiency.

	For claim 14, Lain discloses each portion of the plurality of portions comprises one or more layers of the plurality of layers ([0013] "neural network 110 may have several other nodes and/or layers").

	For claim 15, Lain, as modified by FUJIWARA, Lain further discloses dividing the second machine learning model into a second plurality of portions ([0014] "input nodes 112, processing nodes 114, output nodes 116"), 
	inputting the plurality of inputs into the second machine learning model, a selected portion of the second plurality of portions providing a second plurality of outputs in response ([0022] "the unauthorized copy of neural network 110 may be detectible by providing competitor's service 190 the predefined query set, and extracting the identification signal from responses the competitor's service provides to the predefined query set"); 	 
	FUJIWARA further discloses generating the second seal using the one-way function, the plurality of inputs and the second plurality of outputs (Fig. 3 shows oneway function, Page 5, para 3, Page 15, para. 2-3); and 
	wherein the second plurality of portions having a same number and size of portions as the first plurality of portions (Page 14, Last two paragraphs);
	determining if the first seal and the second seal are the same (Page 14, Last two paragraphs). See motivation to combine the references from the above.


Claims 7, 8, 11-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lain (US Pub. 20170206449 A1) in view of Fujiwara et al. (JP 5889727 B2), in further view of Almgren et al. (US Pub. 20200186361 A1).
	The English translation of JP 5889727 B2 is currently being cited by the current Office Action.
	
	For claim 7, Lain discloses all limitations this claim depends on.
	But Lain doesn’t explicitly teach the following limitation taught by FUJIWARA,
	FUJIWARA discloses applying a one-way function to the plurality of inputs and the first plurality of outputs to produce a seal (Fig. 3 shows oneway function, Page 5, para 3, Page 15, para. 2-3); 
Since, all are analogous arts addressing information detection and sorting use in a Machine Learning neural network; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of the cited prior arts to ensure various machine learning models can accurately detect defects and redundancy within the ML neural networks, thus, improving system efficiency.
	But Lain and FUJIWARA don’t explicitly teach 
	adding a date and time stamp to the seal; and 
making the seal unmodifiable.
	However, Almgren discloses adding a date and time stamp to the seal [0116-117]; and 
making the seal unmodifiable (Seal incorporate a hash function for blockchain usage) [0086, 0007].
Since, all are analogous arts addressing information detection and sorting use in a digital network; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of the cited prior arts to ensure digital data can be encrypted for security, thus, improving information integrity of the system.

	For claim 8, Lain as modified by FUJIWARA and Almgren, Almgren further discloses making the seal unmodifiable further comprises inserting the first seal into a blockchain (Seal incorporate a hash function for blockchain usage) [0086, 0007].

	For claim 11, Lain, as modified by FUJIWARA, discloses all limitations this claim depends on.
	But Lain, as modified by FUJIWARA, doesn’t explicitly teach the following limitation taught by Almgren.
	Almgren discloses the one-way function comprises a hash function [0086].
Since, all are analogous arts addressing information detection and sorting use in a digital network; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of the cited prior arts to ensure digital data can be encrypted for security, thus, improving information integrity of the system.

	For claim 12, Lain as modified by FUJIWARA and Almgren, Almgren further discloses generating the first seal comprises: 
	applying the hash function to the plurality of inputs and the selected portion to produce the first seal [0116-117]; 
	adding a date and time stamp to the first seal [0116-117]; and 
	making the first seal unmodifiable (Seal incorporate a hash function for blockchain usage) [0086, 0007]. See motivation to combine the references from the above.

	For claim 13, Lain, as modified by FUJIWARA, discloses all limitations this claim depends on.
	But Lain, as modified by FUJIWARA, doesn’t explicitly teach the following limitation taught by Almgren.
	Almgren further discloses making the first seal unmodifiable further comprises publishing the first seal by inserting the first seal into a blockchain. (Seal incorporate a hash function for blockchain usage) [0086, 0007]. 
Since, all are analogous arts addressing information detection and sorting use in a digital network; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of the cited prior arts to ensure digital data can be encrypted for security, thus, improving information integrity of the system.

	For claim 17, Lain discloses all limitations this claim depends on.
	But Lain doesn’t explicitly teach the following limitation taught by FUJIWARA,
	FUJIWARA discloses publishing the first seal (Fig. 3 shows oneway function, Page 5, para 3, Page 15, para. 2-3)
Since, all are analogous arts addressing information detection and sorting use in a Machine Learning neural network; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of the cited prior arts to ensure various machine learning models can accurately detect defects and redundancy within the ML neural networks, thus, improving system efficiency.
	But Lain and FUJIWARA don’t explicitly teach inserting the first seal into a blockchain
However, Almgren discloses publishing the first seal by inserting the first seal into a blockchain  (Seal incorporate a hash function for blockchain usage) [0086, 0007].
Since, all are analogous arts addressing information detection and sorting use in a digital network; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of the cited prior arts to ensure digital data can be encrypted for security, thus, improving information integrity of the system.

	For claim 18, Lain discloses all limitations this claim depends on.
	But Lain doesn’t explicitly teach the following limitation taught by FUJIWARA.
	 FUJIWARA further discloses the first plurality of outputs, wherein the first seal is for being compared with a second seal generated from the second machine learning model to determine if the second machine learning model is a copy of the first machine learning model (Page 4, para. 1-2, page 10, para. 7-9; using first seal and second seal to determine whether there’s a defect/redundancy). See motivation to combine the references from the above.
Since, all are analogous arts addressing information detection and sorting use in a Machine Learning neural network; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of the cited prior arts to ensure various machine learning models can accurately detect defects and redundancy within the ML neural networks, thus, improving system efficiency.
	But Lain and FUJIWARA don’t explicitly teach generating a first seal using a hash function, the plurality of inputs
	However, Almgren further discloses generating a first seal using a hash function, the plurality of inputs (Seal incorporate a hash function for blockchain usage) [0086, 0007]. 
Since, all are analogous arts addressing information detection and sorting use in a digital network; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of the cited prior arts to ensure digital data can be encrypted for security, thus, improving information integrity of the system.
See attached below definition of a hash or a hash function.


	
    PNG
    media_image1.png
    878
    625
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20190251295 A1 - A system and method for facilitating a blockchain-based state of data management that includes: receiving the state of data, the state including a data identifier associated with a blockchain network, a resource identifier, and one of: a public key and a state identifier; generating a state identifier using a least the public key included in the received state of data and one or more hashing algorithms.

	US 20190087603 A1 - System and method for enabling patients to control access to their medical records are provided. Information identifying one or more medical care providers may be received. Further, a request may be provided to a user to grant permission to the one or more medical care providers to access at least part of a plurality of medical records of the patient. A response to the request may be received from the user. Based on the response, the permission to access the at least part of the plurality of medical records of the patient may be granted to at least part of the one or more medical care providers.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642